Execution Version


--------------------------------------------------------------------------------













AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 30, 2015
among
CRAFT BREW ALLIANCE, INC.,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors
and
BANK OF AMERICA, N.A.,
as the Lender













--------------------------------------------------------------------------------








71585517_5

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
24
1.03
Accounting Terms
24
1.04
Rounding
25
1.05
Times of Day; Rates
25
1.06
Letter of Credit Amounts
25
1.07
UCC Terms
25
1.08
Amendment and Restatement
25
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
26
2.01
Loans
26
2.02
Borrowings, Conversions and Continuations of Loans
27
2.03
Letters of Credit
28
2.04
Prepayments
32
2.05
Termination or Reduction of Commitments
33
2.06
Repayment of Loans
34
2.07
Interest and Default Rate
35
2.08
Fees
35
2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
36
2.10
Payments Generally
36
2.11
Cash Collateral
37
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
37
3.01
Taxes
37
3.02
Illegality
38
3.03
Inability to Determine Rates
38
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
38
3.05
Compensation for Losses
40
3.06
Survival
40
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
40
4.01
Conditions to Effectiveness of Amendment and Restatement
40
4.02
Conditions to all Credit Extensions
42
ARTICLE V
REPRESENTATIONS AND WARRANTIES
43
5.01
Existence, Qualification and Power
43
5.02
Authorization; No Contravention
43
5.03
Governmental Authorization; Other Consents
43
5.04
Binding Effect
43
5.05
Financial Statements; No Material Adverse Effect
44
5.06
Litigation
44
5.07
No Default
44
5.08
Ownership of Property
44
5.09
Environmental Compliance
45
5.10
Taxes
45
5.11
ERISA Compliance
45
5.12
Margin Regulations; Investment Company Act
46
5.13
Disclosure
46


i
71585517_5

--------------------------------------------------------------------------------




5.14
Solvency
47
5.15
Casualty, Etc
47
5.16
Sanctions Concerns and Anti-Corruption Laws
47
5.17
Responsible Officers
47
5.18
Collateral Representations
47
5.19
Intellectual Property; Licenses, Etc
47
5.20
Labor Matters
48
ARTICLE VI
AFFIRMATIVE COVENANTS
48
6.01
Financial Statements
48
6.02
Certificates; Other Information
49
6.03
Notices
50
6.04
Payment of Obligations
51
6.05
Preservation of Existence, Etc
51
6.06
Maintenance of Properties
52
6.07
Maintenance of Insurance
52
6.08
Compliance with Laws
52
6.09
Books and Records
53
6.10
Inspection Rights
53
6.11
Use of Proceeds
53
6.12
A-B Agreements
53
6.13
Covenant to Guarantee Obligations
53
6.14
Covenant to Give Security
54
6.15
Further Assurances
54
6.16
Compliance with Terms of Leaseholds
55
6.17
Compliance with Environmental Laws
55
6.18
Preparation of Environmental Reports
55
6.19
Anti-Corruption Laws
55
6.20
Post-Closing Obligations
55
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
56
7.01
Liens
56
7.02
Indebtedness
57
7.03
Investments
58
7.04
Fundamental Changes
58
7.05
Dispositions
59
7.06
Restricted Payments
59
7.07
Change in Nature of Business
60
7.08
Transactions with Affiliates
60
7.09
Burdensome Agreements
60
7.10
Use of Proceeds
60
7.11
Financial Covenants
60
7.12
Amendments of Organization Documents and A-B Agreements; Fiscal Year; Legal
Name, State of Formation; Form of Entity and Accounting Changes
61
7.13
Sale and Leaseback Transactions
61
7.14
Prepayments, Etc. of Indebtedness
61


ii
71585517_5

--------------------------------------------------------------------------------




7.15
Sanctions
61
7.16
Anti-Corruption Laws
61
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
61
8.01
Events of Default
61
8.02
Remedies upon Event of Default
63
8.03
Application of Funds
64
ARTICLE IX
MISCELLANEOUS
64
9.01
Amendments, Etc
64
9.02
Notices; Effectiveness; Electronic Communications
64
9.03
No Waiver; Cumulative Remedies; Enforcement
65
9.04
Expenses; Indemnity; Damage Waiver
66
9.05
Payments Set Aside
67
9.06
Successors and Assigns
67
9.07
Treatment of Certain Information; Confidentiality
67
9.08
Right of Setoff
68
9.09
Interest Rate Limitation
68
9.10
Counterparts; Integration; Effectiveness
69
9.11
Survival of Representations and Warranties
69
9.12
Severability
69
9.13
Governing Law
69
9.14
Dispute Resolution Provision
70
9.15
Subordination
71
9.16
No Advisory or Fiduciary Responsibility
71
9.17
Electronic Execution of Assignments and Certain Other Documents
72
9.18
USA PATRIOT Act Notice
72




iii
71585517_5

--------------------------------------------------------------------------------




BORROWER PREPARED SCHEDULES
Schedule 1.01(b)    Responsible Officers
Schedule 7.01    Existing Liens
Schedule 7.02    Existing Indebtedness
Schedule 7.03    Existing Investments


LENDER PREPARED SCHEDULES


Schedule 1.01(a)    Certain Addresses for Notices
Schedule 1.01(c)    Existing Letters of Credit
Schedule 2.06            Term Loan Repayment Schedule
Schedule 6.20            Post-Closing Obligations


EXHIBITS


Exhibit A    Form of Compliance Certificate
Exhibit B    Form of Loan Notice
Exhibit C    Form of Permitted Acquisition Certificate
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Notice of Loan Prepayment







71585517_5

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 30,
2015, among CRAFT BREW ALLIANCE, INC., a Washington corporation (the
“Borrower”), the Guarantors (defined herein), and BANK OF AMERICA, N.A., as the
Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower and Bank of America, N.A., as lender (the “Existing
Lender”), are parties to that certain Loan Agreement dated as of July 1, 2008
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), pursuant to which
Bank of America, N.A. originally agreed to provide the Borrower with a senior
credit facility, including a term loan facility, a revolving credit facility and
a letter of credit subfacility.
WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Existing Credit Agreement be amended and restated to, among other things,
increase the revolving credit facility, provide for periodic reductions in
commitments thereunder and extend the maturity thereof, and reduce the term loan
facility and extend the maturity thereof, and make certain other amendments to
the Existing Credit Agreement (the “Restatement”).
WHEREAS, the Lender has agreed to the Restatement on the terms and subject to
the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:
“A-B Agreements” mean, collectively, the A-B Distributor Agreement and the A-B
Exchange Agreement.
“A-B Distributor Agreement” means that certain Amended and Restated Master
Distributor Agreement, dated as of May 1, 2011, by and between the Borrower and
Anheuser-Busch, LLC, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“A-B Exchange Agreement” means that certain Amended and Restated Exchange and
Recapitalization Agreement, dated as of May 1, 2011, by and between the Borrower
and Anheuser-Busch, LLC, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“AAA” has the meaning specified in Section 9.14(c).
“Act” has the meaning specified in Section 9.14(b).
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another

1
71585517_5

--------------------------------------------------------------------------------




Person (including the purchase of an option, warrant or convertible or similar
type security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a division, line of business or other business unit of such
Person.
“Adjustment Date” means, with respect to any Eurodollar Fixed Rate Loan, the
last day of each Interest Period applicable thereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Amended and Restated Credit Agreement.
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):
 
Applicable Rate
Level
Consolidated Leverage Ratio
Eurodollar Floating Rate
Eurodollar Fixed Rate
Base Rate
Commitment Fee
Letter of Credit Fees
1
> 3.0:1.0
1.75
1.75
0.75
0.30
1.75
2
< 3.0:1.0 but > 2.5:1.0
1.25
1.25
0.25
0.20
1.25
3
< 2.5:1.0 but > 2.0:1.0
1.00
1.00
0.00
0.15
1.00
4
< 2.0:1.0
0.75
0.75
0.00
0.15
0.75



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, Pricing Level 4 shall
apply unless otherwise agreed to by the Lender, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.
Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b) and (b) the initial Applicable Rate shall be set
forth in Level 4 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the first
full fiscal quarter to occur following the first anniversary of the Closing Date
to the Lender. Any adjustment in the Applicable Rate shall be applicable to all
Credit Extensions then existing or subsequently made or issued.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of

2
71585517_5

--------------------------------------------------------------------------------




such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related Consolidated statements of income or operations, common
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
“Authorization to Share Insurance Information” means the authorization in form
and substance satisfactory to the Lender (or such other form as required by each
of the Loan Party’s insurance companies).
“Autoborrow Agreement” has the meaning specified in Section 2.02(e).
“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Commitments pursuant
to Section 2.05, and (iii) the date of termination of the Commitment of the
Lender to make Revolving Loans and L/C Credit Extensions pursuant to Section
8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”, and (c) the Eurodollar Rate plus
1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Loan or the Term Loan that, pursuant to
Section 3.02 or Section 3.03, as the case may be, bears interest based on the
Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Account” has the meaning specified in Section 2.10.
“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Fixed Rate Loans, having the same
Interest Period made by the Lender pursuant to Section 2.01(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

3
71585517_5

--------------------------------------------------------------------------------




“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime‑1” (or the then equivalent
grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

4
71585517_5

--------------------------------------------------------------------------------




“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    any individual(s) or entity(s) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such individual(s) or entity(s) or group
has the right to acquire pursuant to any option right) representing 50% or more
of the combined voting power of such securities.
“Claim” has the meaning specified in Section 9.14(a).
“Class Action Waiver” has the meaning specified in Section 9.14(h).
“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 9.01.
“Code” means the Internal Revenue Code of 1986.

5
71585517_5

--------------------------------------------------------------------------------




“Collateral” means all of the “Collateral” and the “Russell Street Property”
referred to in the Collateral Documents and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Lender for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, each
Security Agreement Joinder, the Russell Street Property Mortgage, any related
Mortgaged Property Support Documents, the Guaranty, each Guaranty Joinder, each
of the mortgages, collateral assignments, security agreements, pledge agreements
or other similar agreements delivered to the Lender pursuant to Section 6.14,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Lender for the benefit of the Secured
Parties.
“Commitment” means the Term Commitment or the Revolving Commitment, as the
context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable and (iii) depreciation and amortization expense and
(iv) non-cash charges and losses less (c) without duplication and to the extent
reflected as a gain or otherwise included in the calculation of Consolidated Net
Income for such period non-cash gains.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA less, in each case for the
most recently completed Measurement Period, (i) Maintenance Capital
Expenditures, less (ii) cash taxes less (iii) the aggregate amount of all
Restricted Payments to (b) the sum of (i) the aggregate principal amount of all
regularly scheduled principal payments of Consolidated Funded Indebtedness of or
by the Borrower and its Subsidiaries plus (ii) Consolidated Interest Charges
paid in cash.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); and (e) all Attributable Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money

6
71585517_5

--------------------------------------------------------------------------------




(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) all interest paid or payable with respect to discontinued
operations and (c) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP, in each case, of or by the Borrower
and its Subsidiaries on a Consolidated basis for the most recently completed
Measurement Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) any extraordinary gain (or loss) incurred during such
Measurement Period and (b) any income (or loss) for such Measurement Period from
Dispositions permitted under Section 7.05.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition and (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition. For purposes of
determining the Cost of Acquisition for any transaction, the Equity Interests of
the Borrower shall be valued in accordance with GAAP.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to six percent (6%) in excess of the rate
otherwise applicable thereto and (b) with respect to

7
71585517_5

--------------------------------------------------------------------------------




any Obligation for which a rate is not specified or available, a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans plus six
percent (6%), in each case, to the fullest extent permitted by applicable Law.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.
“Dispute Resolution Provision” has the meaning specified in Section 9.14.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any

8
71585517_5

--------------------------------------------------------------------------------




issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests and (d) any issuance by the Borrower of its
Equity Interests as consideration for a Permitted Acquisition. The term “Equity
Issuance” shall not be deemed to include any Disposition.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (g) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
“Eurodollar Fixed Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
as determined for each Adjustment Date at approximately 11:00 a.m. London time
two (2) London Banking Days prior to the Adjustment Date for U.S. Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, as adjusted from time to time in the
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, then such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender.

9
71585517_5

--------------------------------------------------------------------------------




Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Rate shall in no event be less than 0% at any time.
“Eurodollar Fixed Rate Loan” means a Loan that bears interest at the Eurodollar
Fixed Rate.
“Eurodollar Floating Rate” means a fluctuating rate of interest equal to the
rate per annum equal to LIBOR, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Lender from time to time) as determined for each
banking day at or about 11:00 a.m. London time two (2) Business Days prior to
the date in question, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term of one (1) month commencing that day; provided that
if such rate is not available at such time for any reason, then such rate will
be determined by such alternate method as reasonably selected by the Lender.
“Eurodollar Floating Rate Loan” means a Loan that bears interest at the
Eurodollar Floating Rate.
“Eurodollar Rate” means both the Eurodollar Floating Rate and the Eurodollar
Fixed Rate, as the context may require.
“Eurodollar Rate Loans” means both the Eurodollar Floating Rate Loans and the
Eurodollar Fixed Rate Loans, collectively or individually, as the context may
require.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Lender, (b) unless requested by the Lender, any trademarks,
copyrights and patentable inventions and processes for which a perfected Lien
thereon is not effected either by filing of a Uniform Commercial Code financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(c) unless requested by Lender, any personal property (other than personal
property described in clause (b) above) for which the attachment or perfection
of a Lien thereon is not governed by the Uniform Commercial Code, and (d) any
property which, subject to the terms of Section 7.02(c), is subject to a Lien of
the type described in Section 7.01(i) pursuant to documents that prohibit such
Loan Party from granting any other Liens in such property.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.

10
71585517_5

--------------------------------------------------------------------------------




“Existing Lender” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means those letters of credit outstanding
immediately prior to the effectiveness of this Agreement, as more particularly
described on Schedule 1.01(c).
“Existing Stock Incentive Plans” means, collectively and individually, as the
context may require, the 2002 Stock Option Plan, the 2007 Stock Incentive Plan,
the 2010 Stock Incentive Plan and the 2014 Stock Incentive Plan, in each case,
maintained by the Borrower and pursuant to which stock-based awards are, or have
been, granted to employees and non-employee directors of the Borrower, as
amended from time to time.
“Facility” means the Term Loan or the Revolving Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

11
71585517_5

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guarantors” means, collectively, (a) Kona Brewing Co., LLC, a Hawaii limited
liability company, (b) Kona Brewery LLC, a Hawaii limited liability company, (c)
such other Subsidiaries of the Borrower as may from time to time become parties
to the Guaranty pursuant to Section 6.13 and (d) the Borrower with respect to
Secured Obligations owing by any Loan Party arising under Secured Cash
Management Agreements and Secured Hedge Agreements and any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 9.01 and 9.11)
under the Guaranty.
“Guaranty” means that certain Amended and Restated Continuing and Unconditional
Guaranty, dated as of the Closing Date, executed in favor of the Lender by each
of the Guarantors thereunder from time to time, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Guaranty Joinder” means a joinder agreement to the Guaranty, in form and
substance satisfactory to the Lender, executed and delivered in accordance with
the provisions of Section 6.13 or Section 6.20, as the case may be.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

12
71585517_5

--------------------------------------------------------------------------------




(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under standby letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person; and
(f)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnitees” has the meaning specified in Section 9.04(b).
“Information” has the meaning specified in Section 9.07(a).
“Interest Payment Date” means the first Business Day of each month after the
Closing Date commencing with December 1, 2015 and the Maturity Date of the
Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Fixed Rate Loan, the period
commencing on the date such Eurodollar Fixed Rate Loan is disbursed or converted
to or continued as a Eurodollar Fixed Rate Loan and ending on the date one (1),
two (2), three (3) or six (6) months thereafter (in each case, subject to
availability), as selected by the Borrower in its Loan Notice; provided that, in
each case:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

13
71585517_5

--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” means Bank of America, N.A. and its successors and assigns.
“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.

14
71585517_5

--------------------------------------------------------------------------------




“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(g).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$2,500,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of the Term Loan or a Revolving Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) each Collateral
Document, (c) each Issuer Document, and (d) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.11 (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Eurodollar
Rate Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Maintenance Capital Expenditures” means Capital Expenditures made in connection
with normal replacement and maintenance programs properly charged to current
operations in an aggregate amount of $3,000,000 per fiscal year.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects

15
71585517_5

--------------------------------------------------------------------------------




of the Borrower or the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
“Maturity Date” means (a) with respect to the Revolving Facility, November 30,
2020 and (b) with respect to the Term Loan, September 30, 2023; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01) or, if fewer than four (4) consecutive fiscal quarters
of the Borrower have been completed since the Closing Date, the fiscal quarters
of the Borrower that have been completed since the Closing Date (or, for
purposes of determining Pro Forma Compliance, if financial statements have been
delivered pursuant to Section 6.01 for fewer than four (4) consecutive fiscal
quarters of the Borrower since the Closing Date, the fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to Section
6.01 since the Closing Date).
“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.11(a)(i) or (a)(ii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (d) otherwise, an amount
determined by Lender.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Property Support Documents” means with respect to the Russell Street
Property, the deliveries and documents furnished to the Lender in connection
with the entering into of the Existing Credit Agreement.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Lender) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Equity Issuance, or Involuntary Disposition.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit E or such other form as may
be approved by the Lender (including any form

16
71585517_5

--------------------------------------------------------------------------------




on an electronic platform or electronic transmission system as shall be approved
by the Lender), appropriately completed and signed by a Responsible Officer.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Outstanding Amount” means (a) with respect to the Term Loan and Revolving Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of the Term Loan and
Revolving Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

17
71585517_5

--------------------------------------------------------------------------------




“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is of another craft brewer (or assets thereof, or assets generally used in
the craft brewing industry), in each case so long as:
(a)    no Default shall then exist or would exist after giving effect thereto;
(b)    the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis, the
Loan Parties are in Pro Forma Compliance;
(c)    the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target in accordance with the terms of Section 6.13 and the Target, if a
Person, shall have executed a Guaranty Joinder and a Security Agreement Joinder
in accordance with the terms of Section 6.13;
(d)    the Lender shall have received at least thirty (30) days prior to the
consummation of such Acquisition (i) a description of the material terms of such
Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition), and (iv) not less than five
(5) Business Days prior to the consummation of any Permitted Acquisition with a
purchase price in excess of $10,000,000, a certificate substantially in the form
of Exhibit C, executed by a Responsible Officer of the Borrower certifying that
such Permitted Acquisition complies with the requirements of this Agreement;
(e)    such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and
(f)    after giving effect to such Acquisition and any Borrowings made in
connection therewith, the aggregate principal amount of Revolving Loans
available to be borrowed under Section 2.01(b) hereof shall be at least
$5,000,000.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and (e)
the sale or disposition of Cash Equivalents for fair market value.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

18
71585517_5

--------------------------------------------------------------------------------




“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Prior Loan Documents” has the meaning set forth in Section 1.08(c).
“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:
(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;
(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;
(c)    interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and
(d)    any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.
“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Reduction Amount” has the meaning set forth in Section 2.04(b)(viii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

19
71585517_5

--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of the Term Loan or Revolving Loans, a Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Lender or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Lender. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Lender, appropriate authorization
documentation, in form and substance satisfactory to the Lender.
“Restatement” has the meaning specified in the recitals hereto.
“Restricted Payment” means (a) any dividend or other distribution direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.
“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01(b) and (b) issue Letters of Credit for
the account of the Borrower pursuant to Section 2.03. The Revolving Commitment
on the Closing Date shall be $40,000,000.
“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitments at such time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“Russell Street Property” means that certain real property located at 924 North
Russell Street, Portland, Oregon 97227.
“Russell Street Property Mortgage” means that certain Commercial Deed of Trust,
Assignment, Security Agreement and Fixture Filing dated December 28, 2007, made
by Widmer Brothers Brewing Company, an Oregon corporation, as grantor, recorded
December 31, 2007, in Multnomah County, Oregon, under recording number
2007-220398, as modified from time to time.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

20
71585517_5

--------------------------------------------------------------------------------




“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and the Lender or an Affiliate of the Lender.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and the Lender or an Affiliate of the Lender.
“Secured Obligations” means (a) in the case of the Borrower, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (b) in the case
of any Guarantor, such Guarantor’s Guaranteed Obligations; provided that Secured
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.
“Secured Parties” means, collectively, the Lender, the Affiliates of the Lender
party to Secured Cash Management Agreements and Secured Hedge Agreements and the
Indemnitees.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of the Closing Date, executed in favor of the Lender by each of the
Grantors thereunder from time to time, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Security Agreement Joinder” means a joinder agreement to the Security
Agreement, in form and substance satisfactory to the Lender, executed and
delivered in accordance with the provisions of Section 6.13.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit D.

21
71585517_5

--------------------------------------------------------------------------------




“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a

22
71585517_5

--------------------------------------------------------------------------------




borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” has the meaning set forth in the definition of “Permitted Acquisition.”
“Term Commitment” means the Term Loan made to the Borrower pursuant to Section
2.01(a). The aggregate principal amount of the Term Commitment as in effect on
the Closing Date shall be $10,107,743.
“Term Loan” has the meaning set forth in Section 2.01(a).
“Threshold Amount” means $500,000.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.
“Type” means, with respect to a Loan described in Section 2.01, its character as
a Eurodollar Floating Rate Loan or a Eurodollar Fixed Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of Oregon;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Oregon, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c).
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

23
71585517_5

--------------------------------------------------------------------------------




1.02
Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03
Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall

24
71585517_5

--------------------------------------------------------------------------------




provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by the Borrower and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11
and for purposes of determining the Applicable Rate, be given Pro Forma Effect
as of the first day of such Measurement Period.
1.04
Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05
Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.
1.06
Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
1.07
UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.08    Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Loan Parties and the Lender:
(a)    Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth herein.

25
71585517_5

--------------------------------------------------------------------------------




(b)    The Borrower and the Lender hereby agree that upon the effectiveness of
this Agreement and the Restatement, the terms and provisions of the Existing
Credit Agreement which in any manner govern or evidence the Obligations, the
rights and interests of the Lender and any terms, conditions or matters related
to any thereof, shall be and hereby are amended and restated in their entirety
by the terms, conditions and provisions of this Agreement, and the terms and
provisions of the Existing Credit Agreement, except as otherwise expressly
provided herein, shall be superseded by this Agreement.
(c)    Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.08, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Loan Party under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder and all indebtedness,
liabilities and obligations of any Person other than a Loan Party under the
Existing Credit Agreement and other Prior Loan Documents shall continue as
obligations of such Person hereunder, and (ii) each of this Agreement and any
other Loan Document (as defined herein) that is amended and restated in
connection with this Agreement is given as a substitution of, and not as a
payment of, the indebtedness, liabilities and obligations of the Borrower under
the Existing Credit Agreement or any Prior Loan Document and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Prior Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrower and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit outstanding under the Existing Credit Agreement and any of the
Prior Loan Documents shall continue as Letters of Credit hereunder. The “Term
Loan” under the Existing Credit Agreement (as defined therein) shall accrue
interest at the Eurodollar Floating Rate hereunder and the parties hereto agree
that the Interest Periods for all outstanding amounts under the “Line of Credit”
under the Existing Credit Agreement (as defined therein) on the Closing Date
shall remain in effect without renewal, interruption or extension as Eurodollar
Floating Rate Loans under this Agreement and accrue interest at the Eurodollar
Floating Rate hereunder; provided, that on and after the Closing Date, the
Applicable Rate applicable to any Loan or Letter of Credit hereunder shall be as
set forth in the definition of Applicable Rate in Section 1.01, without regard
to any margin applicable thereto under the Existing Credit Agreement prior to
the Closing Date.
ARTICLE II    

COMMITMENTS AND CREDIT EXTENSIONS
2.01
Loans.

(d)    Term Borrowing. Subject to the terms and conditions set forth herein, the
Lender has made a term loan (the “Term Loan”) to the Borrower, in Dollars, in an
amount to equal the Term Commitment. Amounts repaid or prepaid on the Term Loan
may not be reborrowed. The Term Loan may be a Eurodollar Floating Rate Loan or,
at the Borrower’s option, a Eurodollar Fixed Rate Loan, as further provided
herein.
(e)    Borrowings. Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower, in Dollars, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Revolving Commitment; provided, however, that
after giving effect to any Borrowing, the Total Revolving Outstandings shall not
exceed the Revolving Facility. Within the limits of the Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
Revolving Loans, prepay under Section 2.04, and reborrow under

26
71585517_5

--------------------------------------------------------------------------------




this Section 2.01(b). Revolving Loans may be Eurodollar Floating Rate Loans or,
at the Borrower’s option, Eurodollar Fixed Rate Loans, as further provided
herein.
2.02
Borrowings, Conversions and Continuations of Loans.

(d)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. three (3)
Business Days prior to the requested date of any Borrowing, conversion between
Types, or continuation of Eurodollar Rate Loans. Each Borrowing, conversion
between Types, or continuation of Eurodollar Rate Loans shall be, unless
otherwise agreed by Lender, in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or, in connection with any conversion or
continuation of the Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice (whether telephonic or written) shall specify (A)
the applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued, (D)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (E) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or fails to
specify an Interest Period, or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Eurodollar Floating Rate Loans. Any such automatic
conversion to Eurodollar Floating Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.
(e)    Advances. Following receipt of a Loan Notice for a Facility, upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the Lender shall
make the requested funds available to the Borrower either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.
(f)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Fixed Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Fixed Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Fixed Rate Loans without the consent of the Lender, and the Lender may demand
that any or all of the outstanding Eurodollar Fixed Rate Loans be converted
immediately to Eurodollar Floating Rate Loans.
(g)    Interest Periods. After giving effect to all conversions of the Term Loan
from one Type to the other, and all continuations of the Term Loan as the same
Type, there shall not be more than 5 Interest Periods in effect in respect of
the Term Loan. After giving effect to all Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Revolving Facility.
(h)    Autoborrow. Notwithstanding anything contained herein to the contrary, in
order to facilitate borrowings, the Borrower and the Lender may mutually agree
to, and are hereby authorized to, enter into an autoborrow agreement in form and
substance satisfactory to the Lender (the “Autoborrow Agreement”) providing for
the automatic advance by the Lender of Revolving Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein. At any time an Autoborrow Agreement is in effect,

27
71585517_5

--------------------------------------------------------------------------------




the requirements for Revolving Loan borrowings set forth herein shall not apply,
and all Revolving Loan borrowings shall be made in accordance with the
Autoborrow Agreement.
2.03
Letters of Credit.

(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (B) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility and (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(ii)    The Lender shall not be under any obligation to issue any Letter of
Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lender has approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Lender has approved such expiry
date.
(C)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;
(D)    the issuance of the Letter of Credit would violate one or more policies
of the Lender applicable to letters of credit generally;
(E)    except as otherwise agreed by the Lender, the Letter of Credit is in an
initial stated amount less than $100,000;
(F)    the Letter of Credit is to be denominated in a currency other than
Dollars; or

28
71585517_5

--------------------------------------------------------------------------------




(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iii)    The Lender shall be under no obligation to amend any Letter of Credit
if (A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Lender in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower. Such Letter of Credit Application may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Lender, by personal delivery or by
any other means acceptable to the Lender. Such Letter of Credit Application must
be received by the Lender not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Lender may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Lender (1) the Letter of Credit to be amended; (2)
the proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Lender may
require. Additionally, the Borrower shall furnish to the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Lender may require.
(ii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Lender will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Lender to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the Lender,
the Borrower shall not be required to make a specific request to the Lender for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lender shall permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Lender shall not permit any such extension if (A) the Lender
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B)

29
71585517_5

--------------------------------------------------------------------------------




it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and directing the Lender not to permit such
extension.
(c)    Drawings and Reimbursements. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Lender shall notify the Borrower thereof. Not later than 11:00 a.m. on the date
of any payment by the Lender under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the Lender in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the Lender by such time,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), without regard to the minimum
and multiples specified in Section 2.02 for the principal amount of Base Rate
Loans. Any notice given by the Lender pursuant to this Section 2.03(c) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(d)    Obligations Absolute. The obligation of the Borrower to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrower or any waiver by the Lender
which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-

30
71585517_5

--------------------------------------------------------------------------------




possession, assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.
(e)    Role of the Lender. The Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in Section 2.03(d). In furtherance
and not in limitation of the foregoing, the Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Lender shall not be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The Lender may send a Letter of Credit or conduct
any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.
(f)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Lender and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Lender shall not be responsible to the
Borrower for, and the Lender’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Lender or the beneficiary is located, the practice stated
in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(g)    Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (A)
due and payable on the first Business Day following each fiscal quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and

31
71585517_5

--------------------------------------------------------------------------------




thereafter on demand and (B) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(h)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04
Prepayments.

(a)    Optional. The Borrower may, upon notice to the Lender pursuant to
delivery to the Lender of a Notice of Loan Prepayment, at any time or from time
to time voluntarily prepay the Term Loan and Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Lender (A) such notice must be received by Lender not
later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Floating Rate Loans and (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding amount of the Term Loan pursuant to this Section
2.04(a) shall be applied to the principal repayment installments thereof in
inverse order of maturity.
(b)    Mandatory.
(i)    Equity Issuance. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that this Section 2.04(b)(i) shall not apply to any Equity Issuance by
the Borrower of its Equity Interests pursuant to the Existing Stock Incentive
Plans; provided, further, that the Borrower shall not be required to make any
such payment under this clause (b)(i) if the Consolidated Leverage Ratio is less
than or equal to 3.00 to 1.00 before and after giving effect to the issuance of
such Equity Issuance.
(ii)    Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.04(b)(i) shall be applied, first, to the
principal repayment installments of the Term Loan in inverse order of maturity,
including, without limitation, the final principal repayment installment on the
Maturity Date and, second, to the Revolving Facility in the manner set forth in
clause (iv) of Section 2.04(b).

32
71585517_5

--------------------------------------------------------------------------------




(iii)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans (together with all accrued but
unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b)(iii) unless, after the prepayment of the Revolving Loans, the
Total Revolving Outstandings exceed the Revolving Facility at such time.
(iv)    Application of Other Payments. Prepayments of the Revolving Facility
made pursuant to this Section 2.04(b), first, shall be applied to the
outstanding Revolving Loans, and, second, shall be used to Cash Collateralize
the remaining L/C Obligations; and, in the case of prepayments of the Revolving
Facility required pursuant to clause (i) of this Section 2.04(b), the amount
remaining, if any, after the prepayment in full of all Revolving Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business, and the
Revolving Facility shall be automatically and permanently reduced by the
Reduction Amount as set forth in Section 2.05(b)(ii). Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party that has provided Cash Collateral) to
reimburse the Lender.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first, to Base Rate Loans, if any,
second, to Eurodollar Fixed Rate Loans, if any, in direct order of Interest
Period maturities, and third, to Eurodollar Floating Rate Loans. All prepayments
under this Section 2.04(b) shall be subject to Section 3.05, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.
2.05
Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon notice to the Lender, terminate the
Revolving Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Facility or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.
(b)    Mandatory.
(ix)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date.
(x)    The Revolving Facility shall be automatically and permanently reduced on
each date on which the prepayment of Revolving Loans outstanding thereunder is
required to be made pursuant to Section 2.04(b)(i) or (ii) by an amount equal to
the applicable Reduction Amount.

33
71585517_5

--------------------------------------------------------------------------------




(xi)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.
(c)    Payment of Fees. All fees in respect of the Revolving Facility accrued
until the effective date of any termination of the Revolving Facility shall be
paid on the effective date of such termination.
(d)    Reducing Revolving Commitments. On the last day of each fiscal quarter
commencing with the first full fiscal quarter after the second anniversary of
the Closing Date, the Revolving Facility shall, in each instance, be reduced by
$625,000.
(e)    Application of Reductions. To the extent that the Commitment is reduced
pursuant to this Section 2.05 other than as set forth in Section 2.05(d) above,
such reduction shall reduce the amount of the Revolving Commitment scheduled to
terminate on the Facility Termination Date until such amount equals 0 and
thereafter shall reduce the quarterly reductions set forth in Section 2.05(d)
above in the inverse order thereof.
2.06
Repayment of Loans.

(a)    Term Loan. The Borrower shall repay to the Lender the aggregate principal
amount of the Term Loan outstanding on the dates, and in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.04), set forth on Schedule 2.06, unless accelerated sooner pursuant to
Section 8.02;


provided, however, that (i) the final principal repayment installment of the
Term Loan shall be repaid on the Maturity Date for the Term Loan and in any
event shall be in an amount equal to the aggregate principal amount of the Term
Loan outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.
(b)    Revolving Loans. The Borrower shall repay to the Lender on the Maturity
Date for the Revolving Facility the aggregate principal amount of all Revolving
Loans outstanding on such date.

34
71585517_5

--------------------------------------------------------------------------------




2.07
Interest and Default Rate.

(d)    Interest. Subject to the provisions of Section 2.07(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date pursuant to Section 2.02 at a rate per annum equal to the Eurodollar Rate
for such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
from the applicable conversion date pursuant to Section 3.02 or Section 3.03, as
the case may be, at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(e)    Default Rate.
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Lender such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Lender, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(f)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.08
Fees.

In addition to certain fees described in subsection (g) of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Lender a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Facility. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

35
71585517_5

--------------------------------------------------------------------------------




(b)    Other Fees. The Borrower shall pay to the Lender such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10, bear
interest for one (1) day. Each determination by the Lender of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender promptly on demand by the Lender (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Lender under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
2.10
Payments Generally.

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. On each date when the payment of any principal, interest or fees are due
hereunder or under any Loan Document, the Borrower agrees to maintain on deposit
in an ordinary checking account maintained by the Borrower with the Lender (as
such account shall be designated by the Borrower in a written notice to the
Lender from time to time, the “Borrower Account”) an amount sufficient to pay
such principal, interest or fees in full on such date. The Borrower hereby
authorizes the Lender (A) to deduct automatically all principal, interest or
fees when due hereunder from the Borrower Account, and (B) if and to the extent
any payment of principal, interest or fees under this Agreement or any Loan
Document is not made when due to deduct any such amount from any or all of the
accounts of the Borrower maintained at the Lender. The Lender agrees to provide
written notice to the Borrower of any automatic deduction made pursuant to this
Section showing in reasonable detail the amounts of such deduction. The Lender
agrees to reimburse the Borrower for any amounts deducted from such accounts in
excess of amount due hereunder and under any other Loan Documents.

36
71585517_5

--------------------------------------------------------------------------------




2.11
Cash Collateral.

(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, or (ii)
the Borrower shall be required to provide Cash Collateral pursuant to the terms
hereof, the Borrower shall immediately following any request by the Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.
(b)    Grant of Security Interest. The Borrower hereby grants to (and subjects
to the control of) the Lender and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.11(c). If at any time the Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
the Lender, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Lender, pay or provide to the Lender additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest bearing deposit accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.11 or Sections
2.03, 2.04 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
secure obligations shall be released promptly following the determination by the
Lender that there exists excess Cash Collateral; provided, however, (A) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (B) the Person providing Cash Collateral and the Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
obligations.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes.

If any payments to the Lender under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Lender. If any such taxes are imposed on any payments made by
the Borrower (including payments under this paragraph), the Borrower will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed. The Borrower will confirm that it has paid the taxes by giving the
Lender official tax receipts (or notarized copies) within thirty (30) days after
the due date.

37
71585517_5

--------------------------------------------------------------------------------




3.02
Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to make, maintain or fund any Credit Extension whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, (a) any obligation of the Lender
to make or continue Eurodollar Loans shall be suspended, and (b) the Borrower
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans shall, if such notice by the Lender to the Borrower asserts the illegality
of the Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the Eurodollar Rate component of the Base Rate, be
determined by the Lender without reference to the Eurodollar Rate component of
the Base Rate until the Lender revokes such notice), either on the last day of
the Interest Period therefor, if the Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03
Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines that (a) deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or (c)
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lender of funding such Eurodollar Rate Loan, the Lender will promptly so notify
the Borrower. Thereafter, (i) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (the interest rate on
which Base Rate Loans shall, if such notice by the Lender to the Borrower
asserts the illegality of the Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, be determined by the Lender without reference to the
Eurodollar Rate component of the Base Rate until the Lender revokes such notice)
in the amount specified therein. Notwithstanding the foregoing, in the case of
such pending request, the Lender, in consultation with the Borrower, may
establish an alternative interest rate for funding Loans in the applicable
currency and amount, and with the same Interest Period as the Loan requested to
be made, converted or continued, as the case may be in which case, such
alternative rate of interest shall apply with respect to such Loans.
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.

(f)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit

38
71585517_5

--------------------------------------------------------------------------------




extended or participated in by, the Lender (except any reserve requirement
contemplated by Section 3.04(e));
(ii)    subject the Lender to any taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by the Lender or any Letter of Credit;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.
(g)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by or the Letters of Credit issued
by the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.
(h)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(i)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice of such additional interest or costs from the Lender. If the Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

39
71585517_5

--------------------------------------------------------------------------------




(j)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
3.05
Compensation for Losses.

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:
(c)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(d)    any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06
Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Lender.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions to Effectiveness of Amendment and Restatement.

The effectiveness of this Agreement as an amendment and restatement of the
Existing Credit Agreement and the obligation of the Lender to continue its
Credit Extensions hereunder, as applicable, is subject to satisfaction of the
following conditions precedent:
(j)    Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) counterparts of the Security Agreement, the Guaranty,
the Russell Street Property Mortgage and (to the extent not previously
delivered) any

40
71585517_5

--------------------------------------------------------------------------------




related Mortgaged Property Support Document and each other Collateral Document,
executed by a Responsible Officer of the applicable Loan Parties and a duly
authorized officer of each other Person party thereto, as applicable and (iii)
counterparts of any other Loan Document, executed by a Responsible Officer of
the applicable Loan Party and a duly authorized officer of each other Person
party thereto.
(k)    Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.
(l)    Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.
(m)    Financial Statements. The Lender shall have received copies of the
financial statements referred to in Section 5.05, each in form and substance
satisfactory to each of them.
(n)    Personal Property Collateral. The Lender shall have received, in form and
substance satisfactory to the Lender:
(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;
(ii)    completed UCC financing statements (or amendments to existing UCC
financing statements) for each appropriate jurisdiction as is necessary, in the
Lender’s sole discretion, to perfect the Lender’s security interest in the
Collateral;
(iii)    to the extent not previously delivered, stock or membership
certificates, if any, evidencing the Pledged Equity and undated stock or
transfer powers duly executed in blank; in each case to the extent such Pledged
Equity is certificated; and
(iv)    to the extent not previously delivered and required to be delivered,
filed, registered or recorded pursuant to the terms and conditions of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Lender’s security
interest in the Collateral.
(o)    Real Property Collateral.
(i)    To the extent not previously delivered, the Lender shall have received,
in form and substance satisfactory to the Lender, all Mortgaged Property Support
Documents with respect to the Russell Street Property.
(ii)    To the extent not previously delivered, the Lender shall have received,
in form and substance satisfactory to the Lender, completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Russell Street Property (together with a notice

41
71585517_5

--------------------------------------------------------------------------------




about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto.
(p)    Loan Notice. The Lender shall have received a Loan Notice with respect to
the Loans to be made on the Closing Date.
(q)    Consents. The Lender shall have received evidence that all members,
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained.
(r)    Fees and Expenses. The Lender shall have received all fees and expenses,
if any, owing pursuant to Section 2.08.
(s)    Other Documents. All other documents provided for herein or which the
Lender may reasonably request or require.
(t)    Additional Information. Such additional information and materials which
the Lender shall reasonably request or require.
4.02
Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(c)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
(d)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
(e)    Request for Credit Extension. The Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

42
71585517_5

--------------------------------------------------------------------------------




ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:
5.01
Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Lender pursuant to the terms of this Agreement is a
true and correct copy of each such document, each of which is valid and in full
force and effect.
5.02
Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
5.03
Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.
5.04
Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

43
71585517_5

--------------------------------------------------------------------------------




5.05
Financial Statements; No Material Adverse Effect.

(c)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(d)    Quarterly Financial Statements. The unaudited Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries for the
quarterly period ended September 30, 2015, and the related Consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholder’s equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(e)    Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements (and, in addition, after delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06
Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
5.07
No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08
Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

44
71585517_5

--------------------------------------------------------------------------------




5.09
Environmental Compliance.

(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.
(c)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
5.10
Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary. The filing and recording of any and all
documents required to perfect the security interests granted to the Lender (for
the benefit of the Secured Parties) will not result in any documentary, stamp or
other taxes.
5.11
ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

45
71585517_5

--------------------------------------------------------------------------------




(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.
5.12
Margin Regulations; Investment Company Act.

(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or Section
7.05 or subject to any restriction contained in any agreement or instrument
between the Borrower and the Lender or any Affiliate of the Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.
(b)    Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.13
Disclosure.

The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented

46
71585517_5

--------------------------------------------------------------------------------




by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
5.14
Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.
5.15
Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.16
Sanctions Concerns and Anti-Corruption Laws.

(a)    No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is any Loan Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
5.17
Responsible Officers.

Set forth on Schedule 1.01(b) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and such
Responsible Officers are the duly elected and qualified officers of such Loan
Party and are duly authorized to execute and deliver, on behalf of the
respective Loan Party, this Agreement, and the other Loan Documents.
5.18
Collateral Representations.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender a legal, valid and enforceable first
priority Lien (subject to Permitted Liens) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.
5.19
Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any

47
71585517_5

--------------------------------------------------------------------------------




of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.20    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years preceding the Closing Date.
ARTICLE VI    

AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:
6.01
Financial Statements.

Deliver to the Lender, in form and detail satisfactory to the Lender:
(k)    Audited Financial Statements. As soon as available, but in any event
within one hundred and twenty (120) days after the end of each fiscal year of
the Borrower (or, if earlier, fifteen (15) days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2015), a Consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related Consolidated and consolidating
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP and including management discussion and analysis of
operating results inclusive of operating metrics in comparative form, (i) such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lender, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (ii) such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller that is a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries.
(l)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, five (5) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)) (commencing with the fiscal quarter ended March
31, 2016), a Consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated and consolidating statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes

48
71585517_5

--------------------------------------------------------------------------------




and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller that is a Responsible
Officer of the Borrower to the effect that such statements are fairly stated in
all material respects when considered in relation to the Consolidated financial
statements of the Borrower and its Subsidiaries.
(m)     Budget. As soon as available, but in any event by January 31 of each
fiscal year of the Borrower, an annual budget of the Borrower and its
Subsidiaries on a Consolidated basis, including forecasts prepared by management
of the Borrower, in form satisfactory to the Lender.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02
Certificates; Other Information.

Deliver to the Lender, in form and detail satisfactory to the Lender:
(e)    Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a) (commencing with the delivery of the
financial statements for the fiscal year ended December 31, 2015), a certificate
of its independent certified public accountants certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Default under the financial covenants set forth
herein or, if any such Default shall exist, stating the nature and status of
such event.
(f)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal year ended December 31, 2015), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP. Unless the Lender requests executed originals, delivery of the
Compliance Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.
(g)    Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Lender, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.
(h)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Lender
pursuant hereto.
(i)    Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to Section 6.01 or any other clause of
this Section.

49
71585517_5

--------------------------------------------------------------------------------




(j)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.
(k)    Notices. Not later than five (5) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement and, from time to time upon request by the Lender, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Lender may reasonably request.
(l)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause the Russell Street Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
(m)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (i) the
Borrower shall deliver paper copies of such documents to the Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender and (ii) the Borrower shall
notify the Lender (by fax transmission or e-mail transmission) of the posting of
any such documents and provide to the Lender by e-mail electronic versions
(i.e., soft copies) of such documents.
6.03
Notices.

Promptly, but in any event within two (2) Business Days, notify the Lender:
(g)    of the occurrence of any Default;
(h)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(i)    of the occurrence of any ERISA Event;
(j)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.09(b);

50
71585517_5

--------------------------------------------------------------------------------




(k)    of any (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.04(b)(ii) and (ii) Equity Issuance for which the Borrower is required to make
a mandatory prepayment pursuant to Section 2.04(b)(iii); and
(l)    of the receipt of any written notice of termination or non-renewal, as
applicable, pursuant to Sections 7.01, 7.02 or 7.03 of the A-B Distributor
Agreement.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04
Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
6.05
Preservation of Existence, Etc.

(c)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;
(d)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(e)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

51
71585517_5

--------------------------------------------------------------------------------




6.06
Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(c)    use the standard of care typical in the industry in the operation and
maintenance of its facilities.
6.07
Maintenance of Insurance.

(e)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) commercial general
liability (including coverage for contractual liability), casualty, property
(including property damage, loss of use and occupancy), product liability,
workers’ compensation, terrorism and business interruption insurance and (ii)
flood hazard insurance on the Russell Street Property, on such terms and in such
amounts as required by the National Flood Insurance Reform Act of 1994 or as
otherwise required by the Lender.
(f)    Evidence of Insurance Cause the Lender to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause, unless otherwise agreed to by
the Lender, each provider of any such insurance to agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
the Lender that it will give the Lender thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten (10)
days prior notice in the case of cancellation due to the nonpayment of
premiums). Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to the Lender, such evidence of
insurance as required by the Lender, including, but not limited to: (i)
certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Lender for the benefit of the Secured Parties is not on the declarations
page for such policy. As requested by the Lender, the Loan Parties agree to
deliver to the Lender an Authorization to Share Insurance Information.
(g)    Redesignation. Promptly notify the Lender in the event that the Russell
Street Property is, or becomes, in an area designated by the Federal Emergency
Management Agency as having special flood or mudslide hazards.
6.08
Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

52
71585517_5

--------------------------------------------------------------------------------




6.09    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.
6.10
Inspection Rights.

(e)    (a) Permit representatives and independent contractors of the Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Lender (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
(f)    If requested by the Lender in its sole discretion, permit the Lender, and
its representatives, upon reasonable advance notice to the Borrower, to conduct
an annual audit of the Collateral at the expense of the Borrower.
(g)    If requested by the Lender in its sole discretion, promptly deliver to
the Lender (i) asset appraisal reports with respect to all of the real and
personal property owned by the Borrower and its Subsidiaries, and (ii) a written
audit of the accounts receivable, inventory, payables, controls and systems of
Borrower and its Subsidiaries.
6.11
Use of Proceeds.

Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.
6.12
A-B Agreements.

Perform and observe all the terms and provisions of each A-B Agreement to be
performed or observed by it, maintain each such A-B Agreement in full force and
effect, enforce each such A-B Agreement in accordance with its terms, take all
such action to such end as may be from time to time requested by the Lender and,
upon request of the Lender, make to each other party to each such A-B Agreement
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such A-B Agreement,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
6.13
Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries (other than any CFC)
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Lender in its reasonable
discretion) become (a) a Guarantor by way of execution of a Guaranty Joinder and
(b) a party to the Security Agreement by way of execution of a Security
Agreement Joinder; provided, however, no Foreign Subsidiary shall be required to
become a Guarantor to the extent such Guaranty would result in a material
adverse tax consequence for the Borrower. In connection therewith, the Loan
Parties shall give notice to the Lender not less than ten (10) days prior to
creating a Subsidiary (or such shorter period of time as agreed to by the Lender
in its reasonable discretion), or acquiring the Equity

53
71585517_5

--------------------------------------------------------------------------------




Interests of any other Person. In connection with the foregoing, the Loan
Parties shall deliver to the Lender, with respect to each new Guarantor to the
extent applicable, substantially the same documentation required pursuant to
Sections 4.01(b) through (f) and Section 4.01(h) and 6.14 and such other
documents or agreements as the Lender may reasonably request.
6.14
Covenant to Give Security.

Except with respect to Excluded Property:
(a)    Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Lender for the benefit of the Secured
Parties to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents. Each Loan Party shall provide opinions of counsel
and any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Lender.
(b)    Further Assurances. At any time upon request of the Lender, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Lender may deem necessary or desirable to maintain in
favor of the Lender, for the benefit of the Secured Parties, Liens and insurance
rights on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.
6.15
Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

54
71585517_5

--------------------------------------------------------------------------------




6.16
Compliance with Terms of Leaseholds.

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Lender of any default by any party with respect to such leases and
cooperate with the Lender in all respects to cure any such default, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.
6.17
Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.18
Preparation of Environmental Reports.

At the request of the Lender from time to time, provide to the Lender within
sixty (60) days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its properties described in such
request, prepared by an environmental consulting firm acceptable to the Lender,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Lender determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the Lender may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to the Lender, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.
6.19
Anti-Corruption Laws.

Conduct its business in compliance with applicable anti-corruption laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
6.20    Post-Closing Obligations.
Execute and deliver the documents and complete the tasks set forth on Schedule
6.20, in each case within the time limits specified on such Schedule (subject to
any extensions as may be granted in writing by the Lender in its sole
discretion).

55
71585517_5

--------------------------------------------------------------------------------




ARTICLE VII    

NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01
Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
(n)    Liens pursuant to any Loan Document;
(o)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);
(p)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(q)    Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor and the aggregate amount of
such Liens is less than $500,000;
(r)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA in an aggregate amount not to
exceed $500,000;
(s)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(t)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(u)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(v)    Liens securing Indebtedness permitted under Section 7.02(c); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness

56
71585517_5

--------------------------------------------------------------------------------




secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;
(w)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with the Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
(x)    Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;
(y)    Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;
(z)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; and
(aa)    Any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority.
7.02
Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:
(m)    Indebtedness under the Loan Documents;
(n)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination, standstill and related terms (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lender than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
(o)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $8,000,000;
(p)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor; and

57
71585517_5

--------------------------------------------------------------------------------




(q)    unsecured Indebtedness in an aggregate principal amount not to exceed
$500,000 at any time outstanding.
7.03
Investments.

Make or hold any Investments, except:
(f)    Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;
(g)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and (ii) additional Investments by
the Borrower and its Subsidiaries in Loan Parties;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i)    Guarantees permitted by Section 7.02;
(j)    Investments existing on the date hereof (other than those referred to in
Section 7.03(b)(i)) and set forth on Schedule 7.03;
(k)    Permitted Acquisitions;
(l)    So long as no Default exists or would result therefrom, Investments in
other craft brewers in an aggregate amount not exceed $5,000,000 at any time
outstanding; and
(m)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.
7.04
Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(f)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;
(g)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;
(h)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
(i)    in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of the Borrower and
(ii) in the case of

58
71585517_5

--------------------------------------------------------------------------------




any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving Person; and
(j)    so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person.
7.05
Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:
(d)    Permitted Transfers;
(e)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(f)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and
(g)    Dispositions permitted by Section 7.04.
7.06
Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(h)    each Subsidiary may make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(i)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and
(j)    the Borrower may make other Restricted Payments so long as the
Consolidated Fixed Charge Coverage Ratio, after giving pro forma effect to such
Restricted Payment, is not less than 1.20:1.00.

59
71585517_5

--------------------------------------------------------------------------------




7.07
Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.
7.08
Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation and reimbursement of expenses of officers and
directors and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable arm’s
length transaction with a Person other than an officer, director or Affiliate.
7.09
Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (b) requires the grant of
any Lien on property for any obligation if a Lien on such property is given as
security for the Secured Obligations.
7.10
Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
7.11
Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any Measurement Period ending as of the end of any fiscal
quarter of the Borrower set forth below to be greater than the ratio set forth
below opposite such period:
Measurement Period Ending
Maximum Consolidated Leverage Ratio
Closing Date through December 31, 2016
4.00 to 1.00
January 1, 2017 through December 31, 2017
3.50 to 1.00
January 1, 2018 and each fiscal quarter thereafter
3.00 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00

60
71585517_5

--------------------------------------------------------------------------------




7.12
Amendments of Organization Documents and A-B Agreements; Fiscal Year; Legal
Name, State of Formation; Form of Entity and Accounting Changes.

(a)    Amend any of (i) its Organization Documents or (ii) in the case of the
Borrower, the A-B Agreements in a manner that would impair the value of the
interest or rights of any Loan Party thereunder or that would impair the rights
or interests of the Lender;
(b)    change its fiscal year;
(c)    without providing thirty (30) days prior written notice to the Lender (or
such extended period of time as agreed to by the Lender), change its name, state
of formation, form of organization or principal place of business; or
(d)    make any change in accounting policies or reporting practices, except as
required by GAAP.
7.13
Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.
7.14
Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Indebtedness, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement, and (b) regularly scheduled or required
repayments or redemptions of Indebtedness under the Indebtedness set forth in
Schedule 7.02 and refinancings and refundings of such Indebtedness in compliance
with Section 7.02(b).
7.15
Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person of Sanctions.
7.16
Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default.

Any of the following shall constitute an Event of Default:
(r)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral

61
71585517_5

--------------------------------------------------------------------------------




in respect of L/C Obligations, or (ii) within three (3) days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(s)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.08,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15 or Article VII; or
(t)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(u)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
(v)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
(w)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(x)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant

62
71585517_5

--------------------------------------------------------------------------------




of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
(y)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $1,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(z)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(aa)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
(bb)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or
(cc)    Change of Control. There occurs any Change of Control.
If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 9.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 9.01.
8.02
Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:
(n)    declare the Commitment of the Lender to make Loans and L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;
(o)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

63
71585517_5

--------------------------------------------------------------------------------




(p)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(q)    exercise all rights and remedies available to it under the Loan Documents
or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.
8.03
Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.11, be applied by the Lender in its sole
discretion. Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets.
ARTICLE IX    
MISCELLANEOUS
9.01
Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
9.02
Notices; Effectiveness; Electronic Communications.

(k)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, fax number, e-mail address or telephone number
specified for the Borrower or any other Loan Party or the Lender on Schedule
1.01(a).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

64
71585517_5

--------------------------------------------------------------------------------




(l)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(m)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto.
(n)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications and Notice of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.
9.03
No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

65
71585517_5

--------------------------------------------------------------------------------




9.04
Expenses; Indemnity; Damage Waiver.

(k)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(l)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(m)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby

66
71585517_5

--------------------------------------------------------------------------------




or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(n)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(o)    Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Secured Obligations.
(p)    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the Closing Date, the
Borrower and the Lender shall treat this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
9.05
Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
9.06
Successors and Assigns.

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees. Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. The Lender may sell participations in or assign this
loan, and may exchange information about the Loan Parties (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.
9.07
Treatment of Certain Information; Confidentiality.

(h)    Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights

67
71585517_5

--------------------------------------------------------------------------------




and obligations under this Agreement or (B) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any Loan Party and its obligations, this
Agreement or payments hereunder, (vii) on a confidential basis to any rating
agency in connection with rating any Loan Party or its Subsidiaries or the
credit facilities provided hereunder, (viii) with the consent of the Borrower or
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary, provided that, in the case of
information received from any Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(i)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Lender or its Affiliates or referring to this Agreement or any
of the Loan Documents without the prior written consent of the Lender, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure.
(j)    Customary Advertising Material. The Loan Parties consent to the
publication by the Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties.
9.08
Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
9.09
Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal,

68
71585517_5

--------------------------------------------------------------------------------




refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
9.10
Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
9.11
Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.
9.12
Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
9.13
Governing Law.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH

69
71585517_5

--------------------------------------------------------------------------------




THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OREGON.
9.14    Dispute Resolution Provision. This section, including the subsections
below, is referred to as the “Dispute Resolution Provision”. This Dispute
Resolution Provision is a material inducement for the parties entering into this
Agreement.
(b)    This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively, a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties" shall include any Affiliate of the Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.
(c)    At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state.
(d)    Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or (ii)
enforce any provision of this arbitration clause, the Lender may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.
(e)    The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in Portland, Oregon. All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.
(f)    The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subsection (h) of this Dispute Resolution
Provision. The arbitrator(s) shall have the power to award legal fees pursuant
to the terms of this Agreement.
(g)    This section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights; or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

70
71585517_5

--------------------------------------------------------------------------------




(h)    The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
(i)    Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties' agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
(j)    By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this Agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.
9.15
Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement.
9.16
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Lender nor any
of its Affiliates has any obligation

71
71585517_5

--------------------------------------------------------------------------------




to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Lender nor any of its Affiliates
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Lender or any of its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.
9.17
Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act or any other similar state laws based on the
Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Lender is not under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Lender pursuant to procedures approved by it and
provided, further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.
9.18
USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]







72
71585517_5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
CRAFT BREW ALLIANCE, INC., as the Borrower
By: /s/ Joseph K. Vanderstelt   
Name: Joseph K. Vanderstelt
Title: Chief Financial Officer and Treasurer
 
 
 
 




Craft Brew Alliance, Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








GUARANTORS:
KONA BREWING CO., LLC, as a Guarantor
By: /s/ Andrew J. Thomas   
Name: Andrew J. Thomas
Title: Manager
 




KONA BREWERY LLC, as a Guarantor
By: /s/ Andrew J. Thomas   
Name: Andrew J. Thomas
Title: Manager
 
 




Craft Brew Alliance, Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A.,
as Lender
By: /s/ Michael Snook   
Name: Michael Snook
Title: Senior Vice President
 
 








Craft Brew Alliance, Inc.
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.01(a)
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


929 North Russell Street
Portland, Oregon 97227
Attention: Edwin Smith
Telephone: (503) 972-7884
Facsimile: (503) 331-7264


LENDER:


Oregon Commercial Banking
OR1-129-17-15
121 SW Morrison St., Suite 1700
Portland, OR 97204
Attention: Michael Snook
Telephone: (503) 795-6426
Facsimile: (503) 795-6424










--------------------------------------------------------------------------------




SCHEDULE 1.01(b)
RESPONSIBLE OFFICERS
Responsible Officers


1.
Andrew J. Thomas, Chief Executive Officer

2.
Joseph K. Vanderstelt, Chief Financial Officer

3.
Marcus Reed, Secretary







--------------------------------------------------------------------------------






SCHEDULE 1.01(c)
EXISTING LETTERS OF CREDIT


None.






--------------------------------------------------------------------------------




SCHEDULE 2.06
TERM LOAN REPAYMENT SCHEDULE


Start Date
End Date
Swap Notional Amount (in $)
Swap Amortization Amount (in $)
Loan Notional Amount (in $)
Loan Amortization Amount (in $)
1/23/2014
2/3/2014
8,066,250.00
20,104.84
10,755,000.00
26,806.46
2/3/2014
3/3/2014
8,046,145.16
24,493.87
10,728,193.54
32,658.49
3/3/2014
4/1/2014
8,021,651.29
23,706.54
10,695,535.05
31,608.72
4/1/2014
5/1/2014
7,997,944.75
22,921.94
10,663,926.33
30,562.58
5/1/2014
6/2/2014
7,975,022.81
21,283.88
10,633,363.75
28,378.51
6/2/2014
7/1/2014
7,953,738.93
23,917.92
10,604,985.24
31,890.55
7/1/2014
8/1/2014
7,929,821.02
22,290.20
10,573,094.69
29,720.27
8/1/2014
9/2/2014
7,907,530.82
21,515.68
10,543,374.42
28,687.57
9/2/2014
10/1/2014
7,886,015.14
24,128.70
10,514,686.85
32,171.60
10/1/2014
11/3/2014
7,861,886.44
20,828.65
10,482,515.25
27,771.54
11/3/2014
12/1/2014
7,841,057.78
25,110.18
10,454,743.71
33,480.25
12/1/2014
1/2/2015
7,815,947.60
21,830.21
10,421,263.47
29,106.95
1/2/2015
2/2/2015
7,794,117.39
22,741.70
10,392,156.52
30,322.27
2/2/2015
3/2/2015
7,771,375.68
25,319.59
10,361,834.24
33,759.45
3/2/2015
4/1/2015
7,746,056.09
23,732.96
10,328,074.79
31,643.95
4/1/2015
5/1/2015
7,722,323.13
23,809.38
10,296,430.84
31,745.84
5/1/2015
6/1/2015
7,698,513.75
23,059.79
10,264,685.00
30,746.38
6/1/2015
7/1/2015
7,675,453.96
23,960.29
10,233,938.62
31,947.05
7/1/2015
8/3/2015
7,651,493.67
21,573.81
10,201,991.56
28,765.09
8/3/2015
9/1/2015
7,629,919.86
24,925.79
10,173,226.48
33,234.39
9/1/2015
10/1/2015
7,604,994.07
24,187.16
10,139,992.09
32,249.54
10/1/2015
11/2/2015
7,580,806.91
22,637.79
10,107,742.55
30,183.72
11/2/2015
12/1/2015
7,558,169.12
25,149.11
10,077,558.83
33,532.15
12/1/2015
1/4/2016
7,533,020.01
21,184.93
10,044,026.68
28,246.57
1/4/2016
2/1/2016
7,511,835.08
26,099.54
10,015,780.10
34,799.39
2/1/2016
3/1/2016
7,485,735.53
25,374.56
9,980,980.71
33,832.75
3/1/2016
4/1/2016
7,460,360.97
23,852.15
9,947,147.96
31,802.87





--------------------------------------------------------------------------------




4/1/2016
5/3/2016
7,436,508.82
23,133.38
9,915,345.10
30,844.50
5/3/2016
6/1/2016
7,413,375.45
25,599.78
9,884,500.60
34,133.04
6/1/2016
7/1/2016
7,387,775.67
24,886.55
9,850,367.56
33,182.07
7/1/2016
8/1/2016
7,362,889.12
24,176.45
9,817,185.49
32,235.27
8/1/2016
9/1/2016
7,338,712.67
24,256.89
9,784,950.22
32,342.52
9/1/2016
10/3/2016
7,314,455.78
23,552.56
9,752,607.70
31,403.41
10/3/2016
11/1/2016
7,290,903.22
25,980.97
9,721,204.29
34,641.29
11/1/2016
12/1/2016
7,264,922.25
25,282.12
9,686,563.00
33,709.49
12/1/2016
1/3/2017
7,239,640.13
23,032.51
9,652,853.51
30,710.01
1/3/2017
2/1/2017
7,216,607.63
26,212.21
9,622,143.50
34,949.61
2/1/2017
3/1/2017
7,190,395.42
27,065.51
9,587,193.89
36,087.35
3/1/2017
4/3/2017
7,163,329.90
23,302.78
9,551,106.53
31,070.37
4/3/2017
5/2/2017
7,140,027.12
26,450.57
9,520,036.16
35,267.42
5/2/2017
6/1/2017
7,113,576.56
25,769.42
9,484,768.74
34,359.22
6/1/2017
7/3/2017
7,087,807.14
24,330.97
9,450,409.52
32,441.30
7/3/2017
8/1/2017
7,063,476.17
26,688.83
9,417,968.22
35,585.10
8/1/2017
9/1/2017
7,036,787.34
25,261.43
9,382,383.12
33,681.91
9/1/2017
10/2/2017
7,011,525.91
25,345.48
9,348,701.21
33,793.97
10/2/2017
11/1/2017
6,986,180.43
26,179.61
9,314,907.24
34,906.14
11/1/2017
12/1/2017
6,960,000.83
26,263.90
9,280,001.10
35,018.53
12/1/2017
1/2/2018
6,933,736.93
24,860.12
9,244,982.57
33,146.82
1/2/2018
2/1/2018
6,908,876.81
26,428.51
9,211,835.75
35,238.01
2/1/2018
3/1/2018
6,882,448.30
27,990.94
9,176,597.74
37,321.25
3/1/2018
4/3/2018
6,854,457.36
24,396.73
9,139,276.48
32,528.98
4/3/2018
5/1/2018
6,830,060.63
28,148.37
9,106,747.50
37,531.16
5/1/2018
6/1/2018
6,801,912.26
26,042.89
9,069,216.34
34,723.85
6/1/2018
7/2/2018
6,775,869.37
26,129.53
9,034,492.49
34,839.38
7/2/2018
8/1/2018
6,749,739.84
26,940.90
8,999,653.11
35,921.19
8/1/2018
9/4/2018
6,722,798.94
24,141.50
8,963,731.92
32,188.67
9/4/2018
10/1/2018
6,698,657.44
29,262.20
8,931,543.25
39,016.26
10/1/2018
11/1/2018
6,669,395.24
26,483.79
8,892,526.98
35,311.72
11/1/2018
12/3/2018
6,642,911.45
25,858.94
8,857,215.27
34,478.59
12/3/2018
1/2/2019
6,617,052.51
27,368.12
8,822,736.68
36,490.83





--------------------------------------------------------------------------------




1/2/2019
2/1/2019
6,589,684.39
27,456.24
8,786,245.85
36,608.32
2/1/2019
3/1/2019
6,562,228.15
28,953.24
8,749,637.53
38,604.33
3/1/2019
4/1/2019
6,533,274.90
26,936.67
8,711,033.20
35,915.57
4/1/2019
5/1/2019
6,506,338.23
27,724.60
8,675,117.64
36,966.13
5/1/2019
6/3/2019
6,478,613.63
25,727.89
8,638,151.50
34,303.85
6/3/2019
7/1/2019
6,452,885.74
29,281.83
8,603,847.66
39,042.45
7/1/2019
8/1/2019
6,423,603.91
27,301.56
8,564,805.21
36,402.08
8/1/2019
9/3/2019
6,396,302.34
26,019.41
8,528,403.13
34,692.55
9/3/2019
10/1/2019
6,370,282.93
29,530.07
8,493,710.57
39,373.42
10/1/2019
11/1/2019
6,340,752.86
27,577.22
8,454,337.15
36,769.62
11/1/2019
12/2/2019
6,313,175.64
27,668.97
8,417,567.53
36,891.96
12/2/2019
1/2/2020
6,285,506.67
27,761.03
8,380,675.56
37,014.71
1/2/2020
2/3/2020
6,257,745.64
27,181.77
8,343,660.86
36,242.36
2/3/2020
3/2/2020
6,230,563.87
29,949.94
8,307,418.50
39,933.26
3/2/2020
4/1/2020
6,200,613.93
28,708.97
8,267,485.24
38,278.62
4/1/2020
5/1/2020
6,171,904.96
28,801.40
8,229,206.62
38,401.87
5/1/2020
6/1/2020
6,143,103.56
28,234.82
8,190,804.75
37,646.43
6/1/2020
7/1/2020
6,114,868.74
28,985.05
8,153,158.32
38,646.73
7/1/2020
8/3/2020
6,085,883.69
27,118.85
8,114,511.59
36,158.46
8/3/2020
9/1/2020
6,058,764.84
29,815.96
8,078,353.12
39,754.61
9/1/2020
10/1/2020
6,028,948.89
29,261.69
8,038,598.52
39,015.59
10/1/2020
11/2/2020
5,999,687.19
28,068.06
7,999,582.93
37,424.08
11/2/2020
12/1/2020
5,971,619.13
30,087.19
7,962,158.85
40,116.26
12/1/2020
1/4/2021
5,941,531.94
26,992.42
7,922,042.59
35,989.90
1/4/2021
2/1/2021
5,914,539.52
30,899.64
7,886,052.69
41,199.52
2/1/2021
3/1/2021
5,883,639.88
30,992.50
7,844,853.17
41,323.33
3/1/2021
4/1/2021
5,852,647.38
29,201.20
7,803,529.84
38,934.94
4/1/2021
5/4/2021
5,823,446.18
28,048.34
7,764,594.90
37,397.79
5/4/2021
6/1/2021
5,795,397.84
31,257.68
7,727,197.12
41,676.90
6/1/2021
7/1/2021
5,764,140.16
30,114.32
7,685,520.21
40,152.43
7/1/2021
8/2/2021
5,734,025.84
28,980.46
7,645,367.79
38,640.61
8/2/2021
9/1/2021
5,705,045.38
30,304.59
7,606,727.17
40,406.13
9/1/2021
10/1/2021
5,674,740.79
30,402.17
7,566,321.05
40,536.23





--------------------------------------------------------------------------------




10/1/2021
11/1/2021
5,644,338.62
29,894.27
7,525,784.82
39,859.03
11/1/2021
12/1/2021
5,614,444.35
30,596.31
7,485,925.79
40,795.08
12/1/2021
1/4/2022
5,583,848.04
28,297.65
7,445,130.71
37,730.20
1/4/2022
2/1/2022
5,555,550.39
31,978.45
7,407,400.52
42,637.94
2/1/2022
3/1/2022
5,523,571.94
32,074.55
7,364,762.58
42,766.07
3/1/2022
4/1/2022
5,491,497.39
30,402.79
7,321,996.51
40,537.06
4/1/2022
5/3/2022
5,461,094.59
29,917.83
7,281,459.46
39,890.43
5/3/2022
6/1/2022
5,431,176.77
31,769.30
7,241,569.02
42,359.07
6/1/2022
7/1/2022
5,399,407.47
31,288.68
7,199,209.95
41,718.25
7/1/2022
8/1/2022
5,368,118.78
30,813.29
7,157,491.71
41,084.38
8/1/2022
9/1/2022
5,337,305.49
30,915.81
7,116,407.32
41,221.08
9/1/2022
10/3/2022
5,306,389.69
30,449.15
7,075,186.25
40,598.87
10/3/2022
11/1/2022
5,275,940.54
32,252.47
7,034,587.38
43,003.29
11/1/2022
12/1/2022
5,243,688.07
31,790.07
6,991,584.09
42,386.76
12/1/2022
1/3/2023
5,211,898.00
30,214.30
6,949,197.33
40,285.74
1/3/2023
2/1/2023
5,181,683.69
32,545.84
6,908,911.59
43,394.46
2/1/2023
3/1/2023
5,149,137.85
33,199.78
6,865,517.14
44,266.37
3/1/2023
4/3/2023
5,115,938.08
30,554.17
6,821,250.77
40,738.90
4/3/2023
5/2/2023
5,085,383.90
32,845.57
6,780,511.87
43,794.09
5/2/2023
6/1/2023
5,052,538.33
32,405.53
6,736,717.78
43,207.37
6/1/2023
7/3/2023
5,020,132.80
31,432.28
6,693,510.40
41,909.71
7/3/2023
8/1/2023
4,988,700.52
33,146.49
6,651,600.69
44,195.33
8/1/2023
9/1/2023
4,955,554.02
32,185.94
6,607,405.36
42,914.58
9/1/2023
9/29/2023
4,923,368.08
4,923,368.08
6,564,490.78
6,564,490.78







--------------------------------------------------------------------------------




SCHEDULE 6.20
POST-CLOSING OBLIGATIONS


The Borrower shall, and shall cause each of its Subsidiaries to, deliver to the
Lender or comply with each of the following on or prior to the date that is
thirty (30) days following the Closing Date (subject to such extensions as may
be granted in writing by the Lender in its sole discretion):
(a)
Duly executed resolutions of the governing body of the Borrower, for itself and
in its capacity as sole member of each of Kona Brewing CO., LLC and Kona Brewery
LLC, substantially in the form of Annex I hereto;

(b)
a duly executed Security Agreement Joinder by Kona Brewing Co., LLC;

(c)
a duly executed Security Agreement Joinder by Kona Brewery LLC; and

(d)
a duly executed legal opinion or opinions (including, if requested by the
Lender, local counsel opinions) of counsel for the Kona Brewing Co., LLC and
Kona Brewery LLC, addressed to the Lender in connection with the foregoing items
(a) – (c) and otherwise in form and substance acceptable to the Lender.







--------------------------------------------------------------------------------




ANNEX I to SCHEUDLE 6.20
UNANIMOUS CONSENT
OF THE BOARD OF DIRECTORS
OF
CRAFT BREW ALLIANCE, INC.
The undersigned, being all of the members of the board of directors (the "Board
of Directors") of Craft Brew Alliance, Inc., a Washington corporation (the
"Company"), acting pursuant to RCW 23B.08.210 without the necessity of a formal
meeting, hereby waive all notices, statutory and otherwise, and DO HEREBY
UNANIMOUSLY ADOPT the following corporate resolutions and DO HEREBY UNANIMOUSLY
CONSENT to the taking of the actions set forth below:
WHEREAS, the Company is the sole member of each of Kona Brewing Co., LLC, a
Hawaii limited liability company ("KBC"), and Kona Brewery LLC, a Hawaii limited
liability company ("Kona");
WHEREAS, Andrew J. Thomas was appointed as the manager of KBC pursuant to a
written consent of the sole member of KBC, effective as of January 1, 2014, and
as the manager of Kona pursuant to a written consent of the sole member of Kona,
effective as of January 1, 2014;
WHEREAS, effective as of November 30, 2015, the Company entered into that
certain Amended and Restated Credit Agreement (the "Credit Agreement"), among
the Company as borrower, KBC and Kona as guarantors, and Bank of America, N.A.
("BofA"), which provides for a credit facility that includes a $40,000,000
reducing revolving facility (the "Revolving Loan"), including a $2,500,000
sublimit for the issuance of standby letters of credit, as well as a term loan
facility (the "Term Loan" and together with the Revolving Loan, the "Loans") in
an amount equal to the lesser of $10,139,992 or 80% of the appraised value of
the real property collateral;
WHEREAS, the Revolving Loan matures on November 30, 2020, and the Term Loan
matures on September 30, 2023;
WHEREAS, pursuant to the Credit Agreement, each of the Company, KBC and Kona
made (and will renew at the time of each subsequent advance) standard
representations to BofA and is subject to certain affirmative covenants
(including financial reporting requirements, maintenance of a minimum funded
debt to EBITDA ratio, and maintenance of a minimum fixed charge coverage ratio),
negative covenants, and events of default;
WHEREAS, the Company's repayment obligations on the Loans are secured by a lien
on all of its assets;

-1-
 

--------------------------------------------------------------------------------




WHEREAS, in connection with the Loans, KBC and Kona must grant a security
interest in favor of BofA in all of their assets to secure the Company's
repayment;
WHEREAS, the Board of Directors believes that it is in the best interests of the
Company, KBC, and Kona to enter into the Credit Agreement and all other
ancillary documents and instruments (inclusive of the Credit Agreement, each, a
"Loan Document," and collectively, the "Loan Documents");
WHEREAS, each member of the Board of Directors has received such information
respecting the Loans and the Loan Documents from the Company's management as he
or she may hate requested:
NOW THEREFORE, IT IS HEREBY:
RESOLVED, that the Board of Directors confirms and ratifies in all respects
(a) the Loans, (b) the security interest granted by the Company in all of its
assets and the Company's real property located at 924 N. Russell Street,
Portland, Oregon, (c) the Credit Agreement, and (d) the other Loan Documents
executed by the Company as of the Closing Date (as defined in the Credit
Agreement).
RESOLVED FURTHER, that the execution, delivery, and performance by the Company
of the Loan Documents and consummation of the transactions contemplated thereby,
subject to the terms and conditions contained therein, are confirmed and
ratified in all respects by and on behalf of the Company.
RESOLVED FURTHER, that the Board of Directors hereby confirms the authority of
Andrew J. Thomas, Chief Executive Officer of the Company, and Joseph K.
Vanderstelt, Chief Financial Officer and Treasurer of the Company (each an
"Authorized Officer") to execute, on behalf of the Company, the Loan Documents
and all other documents necessary or desirable in connection with the
consummation of the Loans.
RESOLVED FURTHER, that the Board of Directors, in its capacity as sole member of
each of KBC and Kona, (a) confirms that each of KBC and Kona is authorized to
guarantee the Loans and (b) confirms and ratifies in all respects the Guaranty
(as defined in the Credit Agreement) as executed by KBC and Kona.
RESOLVED FURTHER, that KBC and Kona are each authorized to grant a security
interest in all of their assets to secure the Company's repayment obligations.
RESOLVED FURTHER, that the Board of Directors, in its capacity as sole member of
each of KBC and Kona, hereby approves and agrees to all the terms and conditions
of the Security Agreement and the Security Agreement Joinder, in substantially
the form made available to the

-2-
70063798.4

--------------------------------------------------------------------------------




Board of Directors, with such changes, addition, or deletions deemed necessary
or advisable and to be in the best interests of the Company, KBC, and Kona and
consistent with the intent and purposes of these resolutions as determined by an
Authorized Officer.
RESOLVED FURTHER, that the execution, delivery, and performance by each of KBC
and Kona of the Loan Documents and consummation of the transactions contemplated
thereby, subject to the terms and conditions contained therein, are approved,
confirmed, and ratified in all respects by and on behalf of each of KBC and
Kona.
RESOLVED FURTHER, that the Board of Directors hereby confirms and ratifies the
appointment of Andrew J. Thomas as manager of each of KBC and Kona and confirms
that Andrew J. Thomas, in his capacity as the manager of each of KBC and Kona,
is authorized to execute, on behalf of each of KBC and Kona, the Loan Documents
and all other documents necessary or desirable in connection with the Credit
Agreement.
RESOLVED FURTHER, that the Board of Directors hereby confirms the Authorized
Officers are, and each of them is individually, authorized to employ the
services of professionals required in connection with the Credit Agreement,
including without limitation, project consultants, legal counsel, financial
advisers, escrow trustees, verification agents and underwriters, in addition to
the Company’s retained, independent professionals and consultants.
RESOLVED FURTHER, that should the consummation of the transactions authorized in
the foregoing resolutions require additional or more specific authorization of
actions to consummate the transactions contemplated herein, including, without
limitation, the execution and delivery of any and all agreements, instruments,
documents or filings, such additional or more specific authorizations hereby are
deemed to be included herein as of the date hereof.
RESOLVED FURTHER, that any and all prior lawful actions taken by any officer of
the Company, KBC, or Kona or any person or persons designated and authorized by
them to act on behalf of the Company, KBC, or Kona in connection with the
negotiation, execution, delivery and performance of the Credit Agreement and the
other Loan Documents and any documents related thereto which would have been
authorized by the foregoing resolutions, but for the fact that such actions were
taken prior to the adoption of the foregoing resolutions, are severally
authorized, ratified, confirmed, approved and adopted as being the action of the
Company.
RESOLVED FURTHER, that all prior resolutions of the Board of Directors or any
parts thereof in conflict with any of the resolutions set forth above are hereby
repealed to the extent of such conflict.



-3-
70063798.4

--------------------------------------------------------------------------------




-- Signatures follow --



-4-
70063798.4

--------------------------------------------------------------------------------




This Consent may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same Consent.
Execution and delivery of this Consent by facsimile transmission shall be deemed
for all purposes to be due execution and delivery by the signing directors.
Dated:
BOARD OF DIRECTORS
_______________
   
 
Kurt R. Widmer
_______________
   
 
Timothy P. Boyle
_______________
   
 
Marc J. Cramer
_______________
   
 
Kevin R. Kelly
_______________
   
 
Thomas D. Larson
_______________
   
 
David R. Lord
_______________
   
 
John D. Rogers, Jr.






-5-



--------------------------------------------------------------------------------




SCHEDULE 7.01


LIENS






Debtor
Secured Party
Jurisdiction
Filing Date
Filing No.
Summary Description of Collateral
None
 
 
 
 
 
 
 
 
 
 
 






-6-



--------------------------------------------------------------------------------




SCHEDULE 7.02


INDEBTEDNESS




 
 
Balance
 
 
 
 
 
B of A Term Loan @ 10/31/15
 
$10,107,743
 
 
 
 
 
B of A Line of Credit @ 9/30/15
 
$5,900,000
 
 
 
 
 
Capital Leases (2) @ 9/30/15
 
$705,471
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Balance at 9/30/15
 
 
 
 
 
B of A Interest Rate Swap Liab.
 
$640,822.00
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 7.03


INVESTMENTS




None.








--------------------------------------------------------------------------------






EXHIBIT A


[Form of]
Compliance Certificate


Financial Statement Date: [________, ____]


TO:        Bank of America, N.A., as the Lender


RE:
Amended and Restated Amended and Restated Credit Agreement, dated as of November
30, 2015, by and among Craft Brew Alliance, Inc., a Washington corporation (the
“Borrower”, the Guarantors and Bank of America, N.A., as the Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate (this
“Certificate”) to the Lender on the behalf of the Borrower and the other Loan
Parties, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) a
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year. Such consolidating statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Borrower and its Subsidiaries.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated




--------------------------------------------------------------------------------




financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating financial statements are fairly stated in all material
respects when considered in relation to the Consolidated financial statements of
the Borrower and its Subsidiaries.


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.


3.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and each of
the other Loan Parties performed and observed all its obligations under the Loan
Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or—


[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]


4.    The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.




--------------------------------------------------------------------------------






Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






CRAFT BREW ALLIANCE, INC.,
a Washington corporation


By:                        
Name:                        
Title:                        






--------------------------------------------------------------------------------






Schedule A


Craft Brew Alliance, Inc.
20[__] [____] Quarter Covenant Calculation for Measurement Period
$000s
 
 
20[__]
 
Q[_]
7.11(a) Consolidated Leverage Ratio
 
 
 
Consolidated Funded Indebtedness
 
Current and long-term debt, plus, without duplication,
[__]
+ Purchase money debt
[__]
+ Maximum L/C exposure
[__]
+ Deferred purchase price obligations
[__]
+Attributable debt from capitalized and synthetic lease obligations
[__]
 
[__]
Consolidated EBITDA
 
Net Income, plus
[__]
+ Consolidated Interest Charges
[__]
+ Taxes
[__]
+ Depreciation & Amortization
[__]
+ Non-cash charges and losses, minus
[__]
- Non-cash gains
[__]
 
[__]


Ratio
[__]
 
 
Covenant
[__]
Cushion/(Shortfall)
[__]
 
[__]
Pass/(Fail)
[___]
 
 
7.11(b) Consolidated Fixed Charge Coverage Ratio
 
 
 
Consolidated EBITDA, minus
[__]
- Maintenance Capital Expenditures
[__]
- Cash taxes
[__]
- Restricted Payments
[__]
 
[__]
Current portion of Consolidated Funded Indebtedness, plus
 
[__]
Consolidated Interest Charges paid in cash
[__]
 
[__]





--------------------------------------------------------------------------------




Ratio
[__]
 
 
Covenant
1.20
Cushion/(Shortfall)
[__]
 
[__]
Pass/(Fail)
[___]







--------------------------------------------------------------------------------




EXHIBIT B


[Form of]
Loan Notice


TO:        Bank of America, N.A., as the Lender


RE:
Amended and Restated Credit Agreement, dated as of November 30, 2015 by and
among Craft Brew Alliance, Inc., a Washington corporation (the “Borrower”), the
Guarantors and Bank of America, N.A., as the Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The undersigned hereby requests (select one):


A Borrowing of Revolving Loans


A [conversion][continuation] of [Revolving][the Term] Loan[s]


---


1.    On              (the “Credit Extension Date”).


2.    In the amount of $            .


3.    Comprised of:     Eurodollar Floating Rate Loans
Eurodollar Fixed Rate Loans


4.    For Eurodollar Fixed Rate Loans: with an Interest Period of [one (1)][two
(2)][three (3)][six (6)] months.




[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Credit Agreement.]


The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.




--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






CRAFT BREW ALLIANCE, INC.,
a Washington corporation


By:                        
Name:                        
Title:                        




 




--------------------------------------------------------------------------------




EXHIBIT C


[Form of]
Permitted Acquisition Certificate


TO:        Bank of America, N.A., as the Lender


RE:
Amended and Restated Credit Agreement, dated as of November 30, 2015, by and
among Craft Brew Alliance, Inc., a Washington corporation (the “Borrower”), the
Guarantors and Bank of America, N.A., as the Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


[Loan Party] intends to make an Acquisition of [______] (the “Target”). By this
certificate (this “Certificate”), the undersigned Responsible Officer of the
Borrower, hereby certifies that:


(a)    The Acquisition is an acquisition of a type of business (or assets used
in a type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of the Credit Agreement.


(b)    No Default exists or would exist after giving effect to the Acquisition.


(c)    After giving effect to the Acquisition on a Pro Forma Basis, the Loan
Parties are in compliance with each of the financial covenants set forth in
Section 7.11 of the Credit Agreement (as demonstrated on Schedule A attached
hereto).


(d)    The Loan Parties [have complied/shall comply] with Sections 6.13 and 6.14
of the Credit Agreement, to the extent required to do so thereby.


(e)    Attached hereto as Schedule B is a description of the material terms of
the Acquisition (including a description of the business and the form of
consideration).


(f)    Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements] of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date.


(g)    Attached hereto as Schedule D are the Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the
Acquisition).


(h)    The Target has earnings before interest, taxes, depreciation and
amortization for the four fiscal quarter period prior to the acquisition date in
an amount greater than $0.






--------------------------------------------------------------------------------




(i)    The Acquisition is not a “hostile” acquisition and has been approved by
the board of directors (or equivalent) and/or shareholders (or equivalents) of
the applicable Loan Party and the Target.


(j)     After giving effect to the Acquisition and any Borrowings made in
connection therewith, the aggregate principal amount of Revolving Loans
available to be borrowed under Section 2.01(b) of the Credit Agreement is at
least $5,000,000.




Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




CRAFT BREW ALLIANCE, INC.,
a Washington corporation


By:                        
Name:                        
Title:                        










--------------------------------------------------------------------------------




EXHIBIT D


[Form of]
Solvency Certificate


TO:        Bank of America, N.A., as Lender


RE:
Amended and Restated Credit Agreement, dated as of November 30, 2015, by and
among Craft Brew Alliance, Inc., a Washington corporation (the [“Borrower”), the
Guarantors and Bank of America, N.A., as the Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate (this “Certificate”) on behalf of the
Borrower and the other Loan Parties.


The undersigned hereby certifies as of the date hereof that [he/she] has made
such investigation and inquiries as to the financial condition of the Loan
Parties and their Subsidiaries as the undersigned deems necessary and prudent
for the purpose of providing this Certificate. The undersigned acknowledges that
the Lender is relying on the truth and accuracy of this Certificate in
connection with the making of Credit Extensions and the other transactions
contemplated under the Credit Agreement.


The undersigned hereby certifies as of the date hereof that the financial
information, projections and assumptions which underlie and form the basis for
the representations made in this Certificate were reasonable when made and were
made in good faith and continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned hereby certifies that, as of the date
hereof, both before and after giving effect to the transactions contemplated by
the Credit Agreement:


(a)    The fair value of the property of each Loan Party, individually and
together with its Subsidiaries on a Consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party, individually and together with its Subsidiaries on a Consolidated basis.


(b)    The present fair salable value of the assets of each Loan Party,
individually and together with its Subsidiaries on a Consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Loan Party, individually and together with its Subsidiaries on a Consolidated
basis, on their debts as they become absolute and matured.


(c)    Each Loan Party, individually and together with its Subsidiaries on a
Consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s individual or consolidated ability to
pay such debts and liabilities as they mature.






--------------------------------------------------------------------------------




(d)    No Loan Party is engaged in business or a transaction, or is about to
engage in business or a transaction, for which such Loan Party’s property would
constitute an unreasonably small capital.


(e)    Each Loan Party, individually and together with its Subsidiaries on a
Consolidated basis, is able to pay its individual and consolidated debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.


(f)    The amount of contingent liabilities at any time have been computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




CRAFT BREW ALLIANCE, INC.,
a Washington corporation


By:                        
Name:                        
Title:                        


 




--------------------------------------------------------------------------------




EXHIBIT E


[Form of]
Notice of Loan Prepayment


TO:        Bank of America, N.A., as the Lender


RE:
Amended and Restated Credit Agreement, dated as of November 30, 2015, by and
among Craft Brew Alliance, Inc., a Washington corporation (the “Borrower”), the
Guarantors and Bank of America, N.A., as the Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)



DATE:        [Date]
    


The Borrower hereby notifies the Lender that on _____________, pursuant to the
terms of Section 2.04 of the Credit Agreement, the Borrower intends to
prepay/repay the following Loans as more specifically set forth below:


Optional prepayment of [Revolving][the Term] Loan[s] in the following amount(s):
    
Eurodollar Rate Loans: $            
Applicable Interest Period:            


Base Rate Loans: $            




Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------












CRAFT BREW ALLIANCE, INC.,
a Washington corporation


By:                        
Name:                        
Title:                        




